Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claims 1, 12, and 20 have been amended.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered and are persuasive.  Upon further consideration, and in view of applicant’s amendments, a new grounds of rejection is made in view of newly cited reference Cooper
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shadmon et al (US 20030204515 A1) hereafter Shadmon in view of Sarikaya et al (US 20170249309 A1) hereafter Sarikaya further in view of Cooper et al (US 20060085243 A1) hereafter Cooper.
Regarding claim 1, Shadmon teaches a method for generating a unique resource identifier at an application server, comprising: receiving, via a user interface, a query (Para 0054, SELECT department WHERE company=`rightorder`) indicating a query for a value of one or more data records stored in a database table (Para 0055, This query finds all departments that belong to the company "rightorder"), wherein the database table is accessible via a target application program interface (API) (Para 003, database file management system) that is configured as a resource oriented API (Para 003, data structure containing keys representing hierarchical data, this data structure is analogous to a resource oriented API); parsing, based at least in part on a first configuration, the query (Para 0054, SELECT department WHERE company=`rightorder`, this is a query) to identify a set of resources of the target API and a set of values corresponding to the set of resources (Para 0055, This query finds all departments that belong to the company "rightorder", “departments” is analogous to “a set of resources” and “rightorder” is analogous to “a set of values”); identifying, based at least in part on a second configuration (Para 0060, a new search by adding the information found in the accessed data record to the search formula, “new search” is analogous to “second configuration”), a hierarchy of the set of resources of the target API (Para 0071, search process retrieves XML and/or hierarchical data indexed by a Layered Index, the layered index is a part of the database file management system which is analogous to target API ); and generating, from the query (Para 0080, search for a particular company “leftorder”) and based at least in part on the hierarchy of the set of resources, the unique resource identifier (Para 0080, The search would use the designated key "Alftorder . . . ", “designated key” is analogous to “unique resource identifier”) for the target API to access the value of the one or more data records (Para 0080, retrieve the finance department information--data #10, #11, #12 and #13, by order of the key).
Shadmon does not appear to explicitly teach receiving a natural language query; identifying that the natural language query includes one or more nouns and an action associated with the target API; and generating, from the natural language query, the unique resource identifier based at least in part on the hierarchy of the set of resources and a valid combination of at least one of the one or more nouns and the action, wherein the unique resource identifier is for the target API to access the value of the one or more data records. In analogous art, Sarikaya teaches receiving a natural language query (Para 0030, the program applications may receive a conditional natural language query); identifying that the natural language query includes one or more nouns and an action (Para 0048, identifies key noun phrases and entities in the action portion of the natural language query) associated with the target API (Para 0048, semantic frame engine resolve the semantic meaning of the action portion of the conditional natural language query, “semantic frame engine” is analogous to “target API”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Shadmon to include receiving a natural language query; and identifying that the natural language query includes one or more nouns and an action associated with the target API, as taught by Sarikaya. One of ordinary skill in the art would be motivated to modify the method of Shadmon to include receiving a natural language query; and identifying that the natural language query includes one or more nouns and an action associated with the target API in order to resolve the semantic meaning of the natural language query, as taught by Sarikaya (Para 0048, The tagging of these words may allow other engines, such as action semantic frame engine to resolve the semantic meaning of the action portion of the conditional natural language query). 
Shadmon teaches generating, from the natural language query, the unique resource identifier. However,  Shadmon does not appear to explicitly teach generating the unique resource identifier based at least in part on the hierarchy of the set of resources and a valid combination of at least one of the one or more nouns and the action, wherein the unique resource identifier is for the target API to access the value of the one or more data records. In analogous art, Cooper teaches generating the unique resource identifier (Para 0055, Request BOD 410, "LookupDependents," may be used to request dependents information for a particular employee, “LookupDependents” is analogous to “unique resource identifier”) based at least in part on the hierarchy of the set of resources and a valid combination of at least one of the one or more nouns and the action (Para 0055, BOD includes application area and data area. Data area includes verb, in this example indicating the action is "lookup," and noun, indicating the target business objects are "dependents", “business objects” is analogous to “set of resources”), wherein the unique resource identifier is for the target API to access the value of the one or more data records (Para 0055, Request BOD 410, "LookupDependents," may be used to request dependents information for a particular employee, “dependent information” is analogous to “data record”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Shadmon to include generating the unique resource identifier based at least in part on the hierarchy of the set of resources and a valid combination of at least one of the one or more nouns and the action, wherein the unique resource identifier is for the target API to access the value of the one or more data records, as taught by Cooper. One of ordinary skill in the art would be motivated to modify the method of Shadmon to include generating the unique resource identifier based at least in part on the hierarchy of the set of resources and a valid combination of at least one of the one or more nouns and the action, wherein the unique resource identifier is for the target API to access the value of the one or more data records in order to define the operation, as taught by Cooper (Para 0050, data area defines the business operation).
Regarding claim 2, Shadmon in view of Sarikaya further in view of Cooper hereafter Shadmon-Sarikaya-Cooper teaches the method of claim 1, as shown above. Shadmon teaches identifying metadata associated with the target API (Shadmon, Para 0071, search process to retrieve XML and/or hierarchical data indexed by a Layered Index, “hierarchical data” is analogous to “metadata” ); and identifying, according to the second configuration, a set of rules for determining the hierarchy of the set of resources of the target API based at least in part on the metadata associated with the target API (Shadmon, Para 0046, using a set of rules and/or knowledge and/or formula to map the semi-structured data to designated data records where each such designated record can be a subordinated record).
Shadmon does not appear to explicitly teach receiving a natural language query. In analogous art, Sarikaya teaches receiving a natural language query (Para 0028, receive conditional natural language queries, such as through text, touch, and/or speech input.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Shadmon to include receiving a natural language query, as taught by Sarikaya. One of ordinary skill in the art would be motivated to modify the method of Shadmon to include receiving a natural language query in order to resolve the query in order to identify the intent of the user, as taught by Sarikaya.
Regarding claim 3, Shadmon-Sarikaya-Cooper teaches the method of claim 2, further comprising: identifying a set of first level resources from the set of resources (Shadmon, Para 0055, This query finds all departments that belong to the company "rightorder") and a set of second level resources from the set of resources (Shadmon, Para 0057, The leaves also contain data such as "employees", "office numbers", etc.) based at least in part on the set of rules (Shadmon, Para 0046, using a set of rules to map the semi-structured data to designated data records); and determining a hierarchical relationship between the set of first level resources and the set of second level resources based at least in part on the set of rules (Shadmon, Para 0046, using a set of rules to map the semi-structured data to designated data records where each such designated record can be a subordinated record, “subordinated record” is analogous with “hierarchical relationship”).
Regarding claim 4, Shadmon-Sarikaya-Cooper teaches the method of claim 2, further comprising: determining, based at least in part on the metadata, that the query comprises an action from a list of actions (Shadmon, Para 0054, SELECT department WHERE company=`rightorder`), wherein generating the unique resource identifier for the target API (Shadmon, Para 0060, data records can be found according to their key, “key” is analogous to “unique resource identifier” ) is based at least in part on determining that the query comprises the action (Shadmon, Para 0055, This query finds all departments that belong to the company "rightorder", this query is initiated by the action “SELECT”).
Shadmon does not appear to explicitly teach receiving a natural language query. In analogous art, Sarikaya teaches receiving a natural language query (Para 0028, receive conditional natural language queries, such as through text, touch, and/or speech input.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Shadmon to include receiving a natural language query, as taught by Sarikaya. One of ordinary skill in the art would be motivated to modify the method of Shadmon to include receiving a natural language query in order to resolve the query in order to identify the intent of the user, as taught by Sarikaya.
Regarding claim 5, Shadmon-Sarikaya-Cooper teaches the method of claim 1, further comprising: identifying, according to the second configuration (Shadmon, Para 0060, a new search by adding the information found in the accessed data record to the search formula, “new search” is analogous to “second configuration”), a set of rules for utilizing a transformation to determine the hierarchy of the set of resources of the target API (Shadmon, Para 0067, SELECT department WHERE company=`rightorder`, using a known verb “SELECT” and known nouns “company”/ “department” to determine hierarchy is analogous to “utilizing a transformation” in light of the specification. See Specification Para 0037).
Regarding claim 6, Shadmon-Sarikaya-Cooper teaches the method of claim 5, further comprising: identifying, based at least in part on the set of rules, a list of nouns (Shadmon, Para 0057, department, company, "employees", "office numbers", etc)  and a list of actions (Shadmon, Para 0074, accounting, engineering, finance) associated with the target API (Shadmon, Para 0003, keys representing hierarchical data are associated with data records); determining that the set of resources comprises a first noun from the list of nouns and a second noun from the list of nouns (Shadmon, Para 0072, There are departments subordinated to companies, “company” is analogous to “first noun” and “department” is analogous to “second noun”); and identifying a first value corresponding to the first noun and a second value corresponding to the second noun (Shadmon, Para 0072, In the example data set, there are three companies: "rightorder", "order", and "leftorder". Each company has three departments: "accounting", "engineering", and "finance").
Regarding claim 7, Shadmon-Sarikaya-Cooper teaches the method of claim 6, further comprising: generating, based at least in part on the set of rules, a plurality of unique resource identifiers based at least in part on at least one of the first noun (Shadmon, Para 0136, company), the first value corresponding to the first noun (Shadmon, Para 0136, “Arightorder . . .”), the second noun (Para 0136, department), the second value corresponding to the second noun (Shadmon, Para 0136, Baccounting), or a combination thereof (Shadmon, Para 0136, the key of the company ("Arightorder . . . ") is the prefix of the key of its children, for example, the key of the department accounting is: "Arightorder . . . . Baccounting . . . ").
Regarding claim 8, Shadmon-Sarikaya-Cooper teaches the method of claim 7, further comprising: identifying at least one valid unique resource identifier (Shadmon, Para 0067, `rightorder`) from the plurality of unique resource identifiers (Shadmon, Para 0078, Aleftorder, Aorder, and Arightorder), wherein generating the unique resource identifier for the target API is based at least in part on identifying the at least one valid unique resource identifier (Shadmon, Para 0069, the key of `rightorder` allow efficient navigation to the relevant block in the leaf).
Regarding claim 11, Shadmon-Sarikaya-Cooper teaches the method of claim 1, wherein the target API comprises a representational state transfer (REST) API (Shadmon, Para 003, data structure containing keys representing hierarchical data, this data structure is analogous to a representational state transfer (REST) API).
Claim 12 is the apparatus claim corresponding to the method claim 1, and is analyzed and rejected accordingly.
Claim 13 is the apparatus claim corresponding to the method claim 2, and is analyzed and rejected accordingly.
Claim 14 is the apparatus claim corresponding to the method claim 3, and is analyzed and rejected accordingly.
Claim 15 is the apparatus claim corresponding to the method claim 4, and is analyzed and rejected accordingly.
Claim 16 is the apparatus claim corresponding to the method claim 5, and is analyzed and rejected accordingly.
Claim 17 is the apparatus claim corresponding to the method claim 6, and is analyzed and rejected accordingly.
Claim 18 is the apparatus claim corresponding to the method claim 7, and is analyzed and rejected accordingly.
Claim 19 is the apparatus claim corresponding to the method claim 8, and is analyzed and rejected accordingly.
Claim 20 is the non-transitory computer-readable medium claim corresponding to the method claim 1, and is analyzed and rejected accordingly.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shadmon-Sarikaya-Cooper in view of Kawabe et al (US 5870741 A) hereafter Kawabe.
Regarding claim 9, Shadmon-Sarikaya-Cooper teaches the method of claim 8 as shown above. However, Shadmon does not appear to explicitly teach further comprising: storing the at least one valid unique resource identifier in a cache of the application server. In analogous art, Kawabe teaches storing the at least one valid unique resource identifier in a cache of the application server (Para 18, an information database that stores the information along with the corresponding at least one generated search keys, “generated search key” is analogous to “unique resource identifier). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shadmon to include storing the at least one valid unique resource identifier in a cache of the application server, as taught by Kawabe. One of ordinary skill in the art would be motivated to modify the method of Shadmon to include storing the at least one valid unique resource identifier in a cache of the application server in order to output information based on the stored unique resource identifier, as suggested by Kawabe (Para 18, provide outputs to the information database search information that includes the at least one search key).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shadmon-Sarikaya-Cooper in view of Kawabe further in view of Adiba et al (US 20050193040 A1).
Regarding claim 10, Shadmon-Sarikaya-Cooper in view of Kawabe teaches the method of claim 9 as shown above. Shadmon teaches identifying the hierarchy of the set of resources (Shadmon, Para 0071, search process retrieves XML and/or hierarchical data indexed by a Layered Index, the layered index is a part of the database file management system which is analogous to target API) included in the query based at least in part on the stored at least one valid unique resource identifier (Shadmon, Para 0080, The search would use the designated key "Alftorder . . . ", “designated key” is analogous to “unique resource identifier”). However, Shadmon does not appear to explicitly teach receiving, via the user interface, a second natural language query indicating a query for the value of the one or more data records stored in the database table.
In analogous art, Adiba teaches receiving, via the user interface, a second natural language query indicating a query for the value of the one or more data records stored in the database table (Para 0033, a second query is built to obtain the data value from the source table). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shadmon to include receiving, via the user interface, a second natural language query indicating a query for the value of the one or more data records stored in the database table, as taught by Adiba. One of ordinary skill in the art would be motivated to modify the method of Shadmon to include receiving, via the user interface, a second natural language query indicating a query for the value of the one or more data records stored in the database table in order to repeat the query process as needed to find the necessary data value, as suggested by Adiba (Para 0033, the process needs to repeat if the data value is again not found).
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166